        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 1 of 12



 1   DENNIS N. LUECK, JR. (SBN 292414)
     dlueck@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
 3   One California Street, 18th Floor
     San Francisco, CA 94111
 4   Telephone:    415-362-6000
     Facsimile:    415-834-9070
 5
     Attorneys for Defendant,
 6   PIONEER CREDIT RECOVERY, INC.,
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11   ALBRA MCCLAIN, an individual,                  ) Case No. 2:20-cv-00581 JAM KJN
12                                                  )
                    Plaintiff,                      ) STIPULATION FOR PROTECTIVE
13                                                  )
            vs.                                     ) ORDER AND (PROPOSED) ORDER
14                                                  )
     PIONEER CREDIT RECOVERY, INC., a               )
15   corporation; and DOES 1 through 10, inclusive, )
                                                    )
16                  Defendant.                      )
                                                    )
17          Subject to the approval of the Court, Plaintiff Albra McClain and Defendant Pioneer Credit
18   Recovery (“PCR”) stipulate to the following Protective Order pursuant to Local Rule 141(b)(1) and (c).
19          The Court, being advised in the premises, finds there is a potentially significant number of
20   documents to be produced by PCR in this case containing the nonpublic personal information of
21   Plaintiff and the confidential and proprietary information of PCR, such that document-by-document
22   review of these materials will be impracticable if the case is to proceed in an orderly, timely, and
23   efficient manner.
24          The Court further finds the Parties’ interests in protecting the non-public personal information
25   of Plaintiff, as well as confidential and commercially sensitive information of PCR pertaining to
26   Plaintiff’s account(s) from unnecessary disclosure, and the Parties’ desire and the benefit to the Court
27   of an orderly and expeditious resolution of this matter on its merits, outweigh any societal interest in
28   disclosure of such materials to non-parties. Thus, after due consideration by the Court and for good
                                                        1
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                            1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 2 of 12



 1   cause shown, the Court finds that it is appropriate to expedite the flow of discovery material, promote

 2   the prompt resolution of disputes over confidentiality, and to facilitate the preservation of material

 3   arguably worthy of protection.

 4          Accordingly, it is, ORDERED and ADJUDGED as follows:

 5          1.      “CONFIDENTIAL” Documents, Materials, and Information. This Order shall govern

 6   all documents produced by PCR and all written answers, deposition answers, other responses to

 7   discovery, and all communications of any kind made by Defendant PCR, its attorneys, consultants,

 8   agents, employees, and representatives; and other third parties. “CONFIDENTIAL” materials shall be

 9   the documents or information PCR designates under this Order and any notes, work papers, or other

10   documents respectively containing “CONFIDENTIAL” materials derived from such items. PCR may

11   identify any documents or information, including but not limited to discovery materials produced by

12   other parties and initial disclosures, documents and things, answers to interrogatories, responses to

13   requests for production, responses to requests for admission, deposition exhibits, and all or portions of

14   deposition or hearing transcripts of others, as “CONFIDENTIAL” and designate the documents or

15   information as such by affixing thereto a legend of “CONFIDENTIAL” or by designating through

16   another method set forth in this Order or agreed to by the parties.

17          PCR may designate documents or information as “CONFIDENTIAL” to the extent PCR,

18   through counsel, believes “good cause” under Federal Rule of Civil Procedure 26(c) exists to categorize

19   the material as confidential because the material contains or includes: (1) confidential business or

20   technical information; (2) trade secrets; (3) proprietary business methods or practices; (4) any other

21   competitively sensitive confidential information; (5) personal information, including personal financial

22   information about customers or applicants, any party to this lawsuit, or an employee of any party to this

23   lawsuit; (6) information regarding any individual’s banking or lending relationships, including, without

24   limitation, information regarding any individual’s mortgage or credit history and/or consumer

25   information not otherwise available to the public; and (7) any other categories that are later agreed to

26   in writing by the parties or ordered by the Court.

27          2.      Designation of “CONFIDENTIAL” Material.                PCR shall designate materials as

28   “CONFIDENTIAL” by stamping them with the word “CONFIDENTIAL” in a manner which will not

                                                          2
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                             1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 3 of 12



 1   interfere with their legibility. This designation shall only be used in a reasonable fashion and upon a

 2   good faith determination by counsel that a particular document contains non-public information and

 3   falls within one of the categories enumerated in Paragraph 1. This designation shall ordinarily be made

 4   before or at the same time as the production or disclosure of the material. Because materials described

 5   in Paragraph 1 shall be covered by this Order, there shall be no waiver of confidentiality if such

 6   materials are inadvertently produced without being stamped “CONFIDENTIAL.” Materials already

 7   produced in discovery in this litigation may be designated as “CONFIDENTIAL” upon written notice

 8   (without stamping), within fourteen (14) days of the entry of this Order, by PCR to all counsel of record

 9   to whom such documents have been produced by notifying the other party of the identity of the

10   documents or information to be so designated. PCR can remove at any time its designation of

11   “CONFIDENTIAL” from any of the documents or information it previously so designated.

12           3.     Treatment of “CONFIDENTIAL” Information. Unless otherwise ordered by the Court,

13   “CONFIDENTIAL” material, and any quotes, summaries, charts, or notes made therefrom, and any

14   facts or information contained therein or derived therefrom, shall be held in confidence and used by the

15   parties to whom the documents and information are produced solely for the purpose of this case. The

16   parties agree to take reasonable steps to maintain the confidentiality of the documents, information, and

17   testimony relating thereto. During the pendency of this litigation, “CONFIDENTIAL” material,

18   including all copies thereof, shall be retained solely in the custody of the parties’ attorneys and shall

19   not be placed in the possession of or disclosed to any other person, except as set forth in this Order, as

20   otherwise agreed upon by the parties, or upon leave of Court.                  Each person to whom

21   “CONFIDENTIAL” material is disclosed pursuant to this Order is hereby prohibited from exploiting

22   in any way such documents or information for his, her, or its own benefit, or from using such

23   information for any purpose or in any manner not connected with the prosecution or defense of this

24   case.

25           4.     “Disclosure.” As used herein, “disclosure” or to “disclose” shall mean to divulge, reveal,

26   describe, summarize, paraphrase, quote, transmit, or otherwise communicate “CONFIDENTIAL”

27   material.

28           ///

                                                         3
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                              1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 4 of 12



 1          5.      Permissible Disclosure of “CONFIDENTIAL” Material. Except by order of this Court,

 2   or otherwise as required by law, material designated as “CONFIDENTIAL” (and any notes or

 3   documents that reflect or refer to such documents and information) shall not be disclosed to any person

 4   other than:

 5          (a)    A party hereto;

 6          (b)    Counsel employed by a party, or an employee of such counsel, to whom it is necessary

 7                 that the materials be shown or the information known for purposes of this case;

 8          (c)    Any employee or agent of a party to whom the “CONFIDENTIAL” materials are shown

 9                 for the purpose of working directly on or testifying in connection with this litigation at the

10                 request of or at the direction of counsel for such party;

11          (d)    A person retained to assist in this action, such as an investigator, independent accountant,

12                 or other technical expert or consultant, who has signed an acknowledgement in the form

13                 of Exhibit A, which signed acknowledgment shall be retained by the party who has

14                 retained such person;

15          (e)    This Court (or its employees or agents) pursuant to a court filing in connection with this

16                 action;

17          (f)    Any person(s) designated by the Court in the interest of justice, upon such terms as the

18                 Court may deem proper;

19          (g)    Members of the jury at a public trial of this matter, subject to the requirements of Paragraph

20                 11 below; or

21          (h)    A person who is deposed or who testifies at the hearing in this matter who has signed an

22                 acknowledgement in the form of Exhibit A hereto, which signed acknowledgment shall

23                 be retained by the party who has compelled such person to testify at a deposition or trial.

24                 If the witness refuses to sign such form, the party compelling such testimony shall

25                 immediately notify opposing counsel and permit them seven (7) days to seek redress with

26                 the Court.

27          6.      Review of Own “CONFIDENTIAL” Materials. The restrictions of this Order shall not

28   apply to PCR, and its employees, attorneys, experts, or other authorized agents, when reviewing PCR’s

                                                          4
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                                1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 5 of 12



 1   own “CONFIDENTIAL” materials.

 2          7.      Deposition Transcripts.      Deposition testimony and deposition exhibits containing

 3   “CONFIDENTIAL” material shall be covered by this Order. During a deposition taken in this matter,

 4   PCR, on the record, may designate as “CONFIDENTIAL” portions of the deposition testimony or

 5   deposition exhibits. Alternatively, PCR may, by written notice to opposing counsel and the court

 6   reporter not later than fourteen (14) business days after receipt of the final deposition transcript,

 7   designate as “CONFIDENTIAL” any portions of the PCR’s deposition testimony or deposition exhibits.

 8   Until expiration of the above fourteen (14) day period, all deposition transcripts of PCR will be treated

 9   as “CONFIDENTIAL” material unless otherwise agreed to in writing by the parties.

10          8.      Objections to “CONFIDENTIAL” Designations. To the extent that any party contests a

11   designation under this Order, such party shall object to such designation in writing not later than

12   fourteen (14) business days after receipt of materials designated as “CONFIDENTIAL.” The parties

13   shall first try to resolve the disagreement in good faith on an informal basis, such as the production of

14   redacted copies. If the parties are unable to reach an agreement regarding the designation, then the

15   party objecting to such designation shall file an appropriate motion with the Court for a ruling that the

16   documents or other information shall not be accorded such status and treatment. In the event that such

17   a challenge is made, the party asserting the confidentiality designation shall have the burden of

18   establishing good cause exists under Federal Rule of Civil Procedure 26(c) to maintain the designation.

19   Until this Court enters an order changing the designation of such documents or information, such

20   document or information shall continue to be protected as provided by this Order. Should the Court

21   rule in favor of the party objecting to the confidentiality designation, the party asserting the designation

22   shall produce a copy of the document(s) without the “CONFIDENTIAL” designation.

23          9.      Disclosing “CONFIDENTIAL” Material.                 If PCR wishes to disclose any

24   “CONFIDENTIAL” material beyond the terms of Paragraphs 5-6 of this Order, PCR shall provide all

25   other parties with reasonable notice in writing of the request to disclose the materials, unless otherwise

26   required by law. If the parties cannot resolve their disagreement with respect to the disclosure of any

27   designated information, then a party may petition the Court for a determination of these issues. In the

28   event that such a challenge is made, the party asserting the confidentiality designation shall have the

                                                          5
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                                1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 6 of 12



 1   burden of establishing that the designation is proper. Such “CONFIDENTIAL” material shall remain

 2   “CONFIDENTIAL” as stipulated by this Order until the Court rules on the party’s specific petition.

 3          10.      Pleadings and Other Court Submissions. Each party agrees that when filing with Court

 4   any papers (including, without limitation, affidavits, memoranda, interrogatory answers, or depositions)

 5   that disclose directly or indirectly any “CONFIDENTIAL” material, such papers shall be filed under

 6   seal in accordance with the Court’s local rules and requirements for filing documents under seal.

 7          If a party filing a non-dispositive motion seeks to file documents under seal, the filing party

 8   must show that good cause exists as defined by Federal Rule of Civil Procedure 26(c). If a party filing

 9   a dispositive motion seeks to file documents under seal, the filing party must show “compelling reasons

10   supported by specific factual findings outweigh the general history of access and the public policies

11   favoring disclosure.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-679 (9th Cir. 2010) (internal

12   quotations and citations omitted).

13          The parties further recognize the possible need to use documents marked “CONFIDENTIAL”

14   during the trial of this matter. However, the parties agree to take reasonable steps to protect the

15   confidentiality of any trial exhibits so designated to include asking the Court to ensure that any such

16   documents referred to or offered into evidence at trial are filed with the Court under seal.

17          11.      Document Retention. After the conclusion of this matter (including the expiration of all

18   appeals), all originals and reproductions of the “CONFIDENTIAL” materials shall be returned to the

19   producing party within thirty (30) days of such conclusion or be destroyed. Upon request, the party

20   destroying said documents shall certify in writing to the producing party within ten (10) days of such

21   request that destruction of the “CONFIDENTIAL” materials has taken place. Insofar as the provisions

22   of this Order restrict the use of the documents produced hereunder, the Order shall continue to be

23   binding throughout and after the conclusion of this case, including all appeals, except as set forth in

24   Paragraph 13.

25          12.      Admissibility.   Nothing in this Order shall be construed to limit any party from

26   producing or introducing any document into evidence at public hearing. Subject to the Rules of

27   Evidence, “CONFIDENTIAL” materials and other confidential information may be offered in evidence

28   at trial or any court hearing. Any party may move the court for an Order that the evidence be received

                                                         6
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                              1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 7 of 12



 1   in camera or under other conditions to prevent unnecessary disclosure of any “CONFIDENTIAL”

 2   material. The Court will then determine whether the proffered evidence should continue to be treated

 3   as “CONFIDENTIAL” and, if so, what protection, if any, may be afforded to such information at the

 4   trial or hearing.

 5           13.     Scope of Discovery. Nothing in this Order shall preclude any party from opposing

 6   production of any documents or information, or from seeking further or different relief should future

 7   pretrial activities indicate such a need.

 8           14.     Client Consultation. Nothing in this Order shall bar or otherwise restrict any attorney

 9   herein from rendering advice to his or her client with respect to this case or from doing anything

10   necessary to prosecute or defend this case and further the interests of his client, provided, however, that

11   the attorney shall not disclose any material designated for protection hereunder where such disclosure

12   would be contrary to the terms of this Order.

13           15.     Discretion of the Court. Nothing in this Order shall apply to, bind, or limit the Court or

14   its employees in the performance of their duties. Notwithstanding any foregoing suggestion to the

15   contrary, the Court shall retain final and complete authority to re-designate any material previously

16   designated as “CONFIDENTIAL” as a public document.

17           16.     Notice of Breach. It shall be the obligation of counsel, upon hearing of any breach or

18   threatened breach of this Order by any person, promptly to notify counsel for the opposing and

19   producing parties of such breach or threatened breach. The parties shall make every reasonable effort

20   to mark all discovery containing “CONFIDENTIAL” materials, but the mistaken or inadvertent failure

21   to mark the discovery material, where notice has otherwise been given that it contains

22   “CONFIDENTIAL” materials, shall not exempt it from the provisions of this Order.

23           17.     Litigation Use Only. All “CONFIDENTIAL” materials produced in this litigation,

24   whether by a party or nonparty, and whether pursuant to the civil rules of procedure, subpoena,

25   agreement or otherwise, and all information contained therein or derived therefrom, shall be used solely

26   for the preparation and trial of this action (including any appeals and retrials), and may not be used for

27   any other purpose, including business, governmental or commercial, or any other administrative or

28   judicial proceedings or actions.

                                                         7
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                               1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 8 of 12



 1          18.     Subpoena by Other Court or Agencies. If another court or an administrative agency

 2   subpoenas or orders production of “CONFIDENTIAL” materials that a party obtained under the terms

 3   of this Order, the party receiving the subpoena shall promptly notify PCR of the pendency of such

 4   subpoena or order.

 5          19.     Inadvertent Disclosure Protection. Review of the “CONFIDENTIAL” materials labeled

 6   “CONFIDENTIAL” by counsel, experts, or consultants in the litigation shall not waive the

 7   “CONFIDENTIAL” designation or any objections to production.               “CONFIDENTIAL” materials

 8   inadvertently produced by any party or nonparty through discovery in this action without having been

 9   designated as “CONFIDENTIAL” shall be subject to the provisions of this Order to the same extent as

10   if the inadvertent disclosure had not occurred so long as there is reasonable notice to the other party of

11   the inadvertent disclosure. If PCR inadvertently discloses information that is privileged or otherwise

12   immune from discovery, PCR shall promptly, upon discovery of such disclosure, so advise the receiving

13   party in writing and request that the item or items of information be returned. No party to this action

14   shall thereafter assert that such disclosure waived any privilege or immunity. It is further agreed that

15   the receiving party will return such inadvertently produced item or items of information and all copies

16   thereof to PCR within fourteen (14) business days of receiving a written request for the return of such

17   item or items of information from PCR.

18          20.     Non-Parties. Non-parties who are required to produce “CONFIDENTIAL” material in

19   response to a subpoena, and who in good faith believe that such material contains confidential

20   information, may rely on this Order and apply it to their production.

21          21.     Responsibility of Attorneys. The attorneys of record are responsible for employing

22   reasonable measures to control, consistent with this Order, the duplication of, access to, and distribution

23   of copies of materials labeled “CONFIDENTIAL.” Parties shall not duplicate any such materials except

24   for working copies and for filing in court under seal. The attorneys of record further are responsible

25   for employing reasonable measures to control, consistent with this Order, the dissemination or

26   revelation of confidential information.

27          ///

28
                                                         8
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                               1029849\307323771.v1
        Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 9 of 12



 1          IT IS SO STIPULATED.

 2
 3   Dated: January 15, 2021                         GOLDEN & CARDONA-LOYA, LLP

 4                                                   By: /s/ Jeremy S. Golden
                                                     Jeremy S. Golden
 5                                                   Attorneys for Plaintiff
                                                     ALBRA MCCLAIN
 6
 7   Dated: January 15, 2021                         HINSHAW & CULBERTSON LLP
 8                                                   By: /s/ Dennis N. Lueck, Jr.
                                                     Dennis N. Lueck, Jr.
 9                                                   Attorneys for Defendant
                                                     PIONEER CREDIT RECOVERY, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 9
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                 1029849\307323771.v1
       Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 10 of 12



 1                                              ORDER
 2          The Court APPROVES the foregoing stipulation for protective order between Plaintiff Albra

 3   McClain and Defendant Pioneer Credit Recovery, Inc.

 4          IT IS SO ORDERED.

 5          Dated: January 15, 2021

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   10
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                      1029849\307323771.v1
       Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 11 of 12



 1
 2                                                  EXHIBIT A

 3
 4                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 5
            I, _____________________ [print or type full name], of _____________________ [print or
 6
 7   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 8   Stipulation and Protective Order issued by the United States District Court for the Eastern District of

 9   California on [date] in the case of Albra McClain v. Pioneer Credit Recovery, el a. Case No. 2:20-cv-
10   00581 JAM KJN. I agree to comply with and to be bound by all the terms of the Stipulation and
11
     Protective Order, and I understand and acknowledge that failure to so comply could expose me to
12
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
13
     manner any information or item that is subject to this Stipulated Protective Order to any person or entity
14
15   except in strict compliance with the provisions of this Order. I further agree to submit to the jurisdiction

16   of the United States District Court for the Eastern District of California for the purpose of enforcing the

17   terms of this Stipulation and Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint _____________________ [print or type full name] of
19
     _____________________ [print or type full address and telephone number] as my California agent for
20
     service of process in connection with this action or any proceedings related to enforcement of this
21
     Stipulated Protective Order.
22
23          Date: _____________________

24          City and State where sworn and signed: _____________________
25          Printed Name: _____________________
26
            Signature: _____________________
27
28
                                                         11
         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                                1029849\307323771.v1
       Case 2:20-cv-00581-JAM-KJN Document 9 Filed 01/15/21 Page 12 of 12


 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on January 12, 2021, I served the foregoing by email to all counsel
 3
     of record:
 4
                   Jeremy S. Golden
 5                 Golden & Cardona-Loya, LLP
                   3130 Bonita Road, Suite 200B
 6
                   Chula Vista, CA 91910
 7                 Tel: 619.476.0030
                   vito@goldencardona.com
 8

 9
                                                     HINSHAW & CULBERTSON LLP
10

11
                                                  By: /s/ Dennis N. Lueck, Jr.
12                                                    DENNIS N. LUECK, JR.
                                                      Attorneys for Defendant,
13                                                    PIONEER CREDIT RECOVERY, INC.,
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    12
                                     STIPULATED PROTECTIVE ORDER - CASE NO. 2:20-CV-00581 JAM KJN
                                                                                     1029849\307323771.v1
